DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

           MARGARET GREGOIRE and LESLY GREGOIRE,
                        Appellants,

                                   v.

              CITIZENS PROPERTY INSURANCE CORP.,
                            Appellee.

                             No. 4D20-194

                             [July 22, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE18-
27513.

  Sonya P. Randolph and Jose P. Font of Font & Nelson, PLLC, Ft.
Lauderdale, for appellants.

  Emily C. Smith and Miriam R. Merlo of Gaebe, Mullen, Antonelli &
Dimatteo, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.